DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, Claim 3 (appears to be FIG. 2);							Species II, Claim 4 (appears to be FIG. 3);							Species III, Claim 5 (appears to be FIG. 4);							Species IV, Claim 6 (appears to be FIG. 5/FIG. 9);						Species V, Claim 7 (appears to be FIG. 6/FIG. 10);						Species VI, Claim 8 (appears to be FIG. 7);							Species VII, Claims 9-11 (appears to be FIG. 11);					Species VIII, Claims 13-20 (appears to be FIGs. 2-4 and 8);. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 12 appear generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common features set forth in claim 1 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaneda et al. (US 2008/0303410 A1) and Inoguchi (US 2004/0208210 A1). Kaneda et al. discloses a illumination device comprising: a substrate (19); a plurality of light emitting devices (13, ¶ 0079) disposed on the substrate (19); a resin layer (¶ 0252) surrounding the plurality of light emitting devices (13, ¶ 0079); a first phosphor layer (14) disposed on an upper surface of the resin layer (¶ 0252); a second phosphor layer (15) disposed on a side surface of the resin layer (¶ 0252); and a light blocking layer (16) disposed between the first phosphor layer (14) and the second phosphor layer (15), wherein the first phosphor layer (14) and the second phosphor layer (15) have different colors, wherein the first phosphor layer (14) overlaps the plurality of light emitting devices (13, ¶ 0079) in vertical direction, wherein the resin layer (¶ 0252) is disposed between the plurality of light emitting devices (13, ¶ 0079) and the first phosphor layer (14), between side surfaces of the plurality of light emitting devices (13, ¶ 0079), and between an outermost light emitting devices (13, ¶ 0079) of the plurality of light emitting devices (13, ¶ 0079) and the second phosphor layer (15) (See Fig. 2, ¶ 0079, ¶ 0121, ¶ 0245-¶ 0256). Inoguchi specifically teaches the plurality of light emitting devices (3, 8, 9) covered by the resin layer (14) such that the resin layer (14) is disposed between the plurality of light emitting devices (3, 8, 9), between side surfaces of the plurality of light emitting devices (3, 8, 9), and surrounds the plurality of light emitting devices (3, 8, 9) (See Fig. 1, Fig. 3, Fig. 5, ¶ 0118, ¶ 0119, ¶ 0123, ¶ 0303, ¶ 0322) such that the light emitting devices are isolated and protected by the resin layer.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815